Exhibit 10.30

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

November 11, 2008

This Amendment to Registration Rights Agreement (the “Amendment”) is made and
entered into as of November 11, 2008 by and among Corcept Therapeutics
Incorporated, a Delaware corporation (the “Company”), and the other parties
signatory hereto (each a “Holder” and collectively, the “Holders”). Reference is
made to that certain Registration Rights Agreement (the “Agreement”) made and
entered into as of March 14, 2008, by and among Corcept Therapeutics
Incorporated, a Delaware corporation (the “Company”), and the investors
signatory thereto. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Agreement.

WHEREAS, pursuant to Section 2(a) of the Agreement, the Company prepared and
filed with the Commission on April 11, 2008 a Registration Statement on Form S-3
(File No. 333-150204) (the “Registration Statement”) covering the resale of the
Registrable Securities, which Registration Statement was declared effective by
the Commission on November 10, 2008;

WHEREAS, pursuant to Section 2(c) of the Agreement, the Company is required to
pay to each Holder Liquidated Damages in an amount equal to 5.0667% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for its Registrable Securities, as a result of the Registration Statement not
being declared effective during the period from July 8, 2008 through
November 10, 2008 (the “Liquidated Damages Amount”);

WHEREAS, Section 6(g) of the Agreement provides that the Agreement may be
amended with the written consent of the Company and the Holders of no less than
eighty percent of the then outstanding Registrable Securities; and

WHEREAS, the Company and the Holders signatory hereto wish to amend the
Agreement pursuant to Section 6(g) of the Agreement to provide that the
Liquidated Damages Amount shall be payable in shares of the Company’s Common
Stock valued at the closing market price of the Common Stock on the NASDAQ
Capital Market November 11, 2008, rounded down to the nearest whole share.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holders agree as
follows:

1. Notwithstanding anything in the Agreement to the contrary, the Liquidated
Damages Amount payable to each Holder shall be payable in the number of newly
issued shares of Common Stock, rounded down to the nearest whole share, equal to
the Liquidated Damages Amount payable to such Holder divided by $1.45 (the
closing market price of the Common Stock on the NASDAQ Capital Market on
November 11, 2008) (the “Liquidated Damages Share Amount”). The Liquidated
Damages Share Amount payable to each Holder is set forth on Annex A hereto. The
Liquidated Damages Share Amount shall be the sole payment by the Company for any
and all damages of the Holders arising out of the Registration Statement not
being declared effective by the Commission prior to November 10, 2008. The
Liquidated Damages Share Amount shall be delivered to each holder as promptly as
practicable after the date of this Amendment.



--------------------------------------------------------------------------------

2. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York as applied to contracts entered into and performed
entirely in New York by New York residents.

3. Except as expressly modified by this Amendment, the Agreement shall continue
in full force and effect according to its terms, and the signatories below
hereby ratify and affirm all their respective rights and obligations under the
Agreement as amended by this Amendment. In the event of any conflict between
this Amendment and the Agreement, this Amendment shall govern.

4. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Amendment. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Registration
Rights Agreement as of the date first written above.

 

CORCEPT THERAPEUTICS INCORPORATED By:   /s/ Joseph K. Belanoff, M.D. Name:  
Joseph K. Belanoff, M.D. Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Holder

 

Longitude Venture Partners, L.P., a Delaware limited partnership     Sutter Hill
Ventures, a California Limited Partnership By: Longitude Capital Partners, LLC  
  Its: General Partner     By:   /s/ Patrick Enright     By:   /s/ G. Leonard
Baker, Jr. Name:   Patrick Enright     Name:   G. Leonard Baker, Jr. Title:  
Managing Member     Title:   Managing Director of the General Partner

 

Paperboy Ventures, LLC     Alta BioPharma Partners II, L.P. By:   /s/ Anthony C.
Garland     By:   /s/ Hilary Strain Name:   Anthony C. Garland     Name:  
Hilary Strain Title:   CFO & Managing Director     Title:   Vice President of
Finance & Administration

 

The 2008 Cook Grantor Retained Annuity Trust     Alta Embarcadero BioPharma
Partners II, LLC By:   /s/ Joseph C. Cook, III     By:   /s/ Hilary Strain Name:
  Joseph C. Cook, III     Name:   Hilary Strain Title:   Trustee     Title:  
Vice President of Finance & Administration

 

David L Mahoney & Winnifred C. Ellis 1998 Family Trust     James N. & Pamela
Wilson Trust By:   /s/ David L. Mahoney     By:   /s/ James Wilson Name:   David
L. Mahoney     Name:   James Wilson Title:   Trustee     Title:   Trustee

 

    Alan C. and Agnes B. Mendelson Family Trust       By:   /s/ Alan C.
Mendelson       Name:   Alan C. Mendelson       Title:   Trustee



--------------------------------------------------------------------------------

ANNEX A

LIQUIDATED DAMAGES SHARE AMOUNTS

 

Holder

   Liquidated
Damages
Share
Amount    Number of
Liquidated
Damages
Shares

Longitude Venture Partners, L.P.

   $ 506,666.67    349,425

The 2008 Cook Grantor Retained Annuity Trust

     25,333.33    17,471

David L Mahoney & Winnifred C. Ellis 1998 Family Trust

     10,133.33    6,988

James N. & Pamela Wilson Trust

     5,066.67    3,494

Alta BioPharma Partners II, L.P.

     150,103.61    103,519

Alta Embarcadero BioPharma Partners II, LLC

     1,896.39    1,307

Sutter Hill Ventures, a California Limited Partnership

     99,471.67    68,601

G. Leonard Baker, Jr. and Mary Anne Baker, Co-Trustees of the Baker Revocable
Trust U/A/D 2/3/03

     48,133.36    33,195

Saunders Holdings, L.P.

     15,200.07    10,482

Tench Coxe and Simone Otus Coxe, Co-Trustees of the Coxe Revocable Trust U/A/D
4/23/98*

     21,203.09    14,622

Gregory P. Sands and Sarah J.D. Sands as Trustees of Gregory P. and Sarah J.D.
Sands Trust Agreement dated 2/24/99

     2,574.63    1,775

Tallack Partners, L.P.

     2,522.10    1,739

James N. White and Patricia A. O’Brien as Trustees of the White Family Trust
U/A/D 4/3/97

     2,473.16    1,705

Jeffrey W. Bird and Christina R. Bird as Trustees of Jeffrey W. and Christina R.
Bird Trust Agreement dated 10/31/00

     2,227.04    1,535

Ronald Daniel Bernal and Pamela Mayer Bernal as Trustees of Bernal Family Trust
U/D/T 11/3/95

     385.19    265

Michael I. Naar and Diane J. Naar as Trustees of Naar Family Trust U/A/D
12/22/94

     16.36    11

Robert Yin and Lily Yin as Trustees of Yin Family Trust dated March 1, 1997

     38.89    26

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Patricia Tom (Rollover)

     83.09    57

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Lynne B. Graw (Rollover)

     115.67    79

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David E. Sweet (Rollover)

     882.75    608

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO William H Younger, Jr.

     16,603.20    11,450

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO Sherryl W. Casella

     421.64    290

Wells Fargo Bank, N.A. FBO SHV Profit Sharing Plan FBO David L. Anderson

     15,648.12    10,791



--------------------------------------------------------------------------------

Holder

   Liquidated
Damages
Share
Amount    Number of
Liquidated
Damages
Shares

Paperboy Ventures, LLC

   304,000.00    209,655

VP Company Investments 2008, LLC

   1,266.69    873

Alan C. and Agnes B. Mendelson Family Trust

   1,266.69    873

The Trust company of Oxford, Trustee, Vaughn D. Bryson, 2008 GRAT #1

   10,133.33    6,988

Roy M. Barbee

   15,200.00    10,482

Douglas G. & Irene E. DeVivo Rev. Trust, dated 11/1/88

   5,066.67    3,494

Black Point Group LP

   12,666.67    8,735

Bruce Hardy McLain

   3,800.00    2,620